Citation Nr: 1132786	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-39 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for hepatitis C.  

2. Entitlement to service connection for low back disability characterized as arthritis of the lumbar spine.  

3. Entitlement to service connection for a bilateral leg disability, to include as secondary to type 2 diabetes mellitus and/or a low back disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from May 1964 to December 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2004 rating decision in which the RO in Los Angeles, California denied service connection for diabetes mellitus, hepatitis C, and a low back disability.  The RO also denied service connection for an eye disability and a leg disability, each to include as secondary to diabetes mellitus.  In October 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2005.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Philadelphia RO.  

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington DC.  A transcript of that hearing is of record.  

In July 2009, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In an August 2009 decision, the Board denied service connection for hepatitis C, arthritis of the lumbar spine, and a bilateral leg disability.  The Board remanded the claim for service connection for diabetes mellitus, as well as the claim for service connection for an eye disability, to include as secondary to type 2 diabetes mellitus, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In November 2009, the appellant filed a motion for reconsideration of the August 2009 Board decision.  In July 2010, a Deputy Vice Chairman of the Board denied the appellant's motion for reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 20.1000, 20.1001 (2010).

The Veteran appealed the Board's August 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand that portion of the August 2009 Board decision that denied service connection for hepatitis C, arthritis of the lumbar spine, and a bilateral leg disability, to include as secondary to type 2 diabetes mellitus, and returned these matters to the Board for further proceedings consistent with the Joint Motion.  

The Board notes that, during the June 2009 hearing, the Veteran's attorney argued that the Veteran has a current bilateral leg disability which is related to diabetes mellitus and/or a low back disability.  Accordingly, this claim has been characterized as reflected on the title page.  

In June 2011, the Veteran submitted additional evidence in support of the claims on appeal.  This evidence was not accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).  

The Board notes that, although the Veteran was previously represented by the Disabled American Veterans (DAV) (as reflected in a March 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative), in March 2009, he submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, naming David L. Huffman as his representative.  On the date of the June 2009 hearing, the Veteran filed a VA Form 21-22 naming Charles E. Stalnaker as his representative for purposes of the hearing, and David L. Huffman as his representative thereafter.  In correspondence received in August 2011, the Veteran revoked his appointment of Mr. Huffman as his representative.  Accordingly, as he has not named a new representative, the Board recognizes the Veteran as proceeding pro se in this appeal.  See 38 C.F.R. § 14.631 (2010).  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the AMC, in Washington, DC. VA will notify the Veteran when further action, on his part, is required.  The Board points out that all of the actions previously requested as regards the claim for service connection for type 2 diabetes mellitus and the claim for service connection for an eye disability, to include as secondary to type 2 diabetes mellitus, have not been completed, and that those matters remain for Board disposition after completion of the requested actions.

As a final preliminary matter, the Board notes that, in February 2007, the Veteran filed a claim for nonservice-connected pension and for service connection for posttraumatic stress disorder (PTSD).  In a February 2008 rating decision, the RO denied service connection for PTSD.  The rating code sheet includes the following instruction to Post-D:  "Please disallow the non-service connected pension claim.  The veteran did not submit VA Form 21-527 with income information and did not respond to DTA regarding claim for non service connected pension benefits."  Despite this instruction, the notice letter advising the Veteran of the February 2008 rating decision did not inform him that his claim for nonservice-connected pension had been denied, nor does the claims file include other correspondence to the Veteran advising him of the outcome of this claim.  Accordingly, this matter is referred to the RO for appropriate action.


REMAND

In light of points raised in the Joint Motion, and review of the claims file, the Board finds that further RO action in this appeal is warranted.  

As noted above, in June 2011, the Veteran submitted additional medical evidence, specifically, a May 2011 medical record from the Veteran's private physician, Dr. S.A.F., in support of his claims.  The evidence, which is pertinent to the claims on appeal, has not been considered by the RO.  The Veteran did not waive his right to have the evidence considered by the RO prior to the Board's adjudication of his appeal.  Under these circumstances, the Board must remand these matters to the RO for consideration for the claims in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.37, 20.800, 20.1304(c) (2010).

The Board also finds that additional development, prior to reconsideration of the claims, and issuance of the above-referenced SSOC, is warranted.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006)].  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran contends that he has hepatitis C and a low back disability related to service.  Additionally, he argues that he has a bilateral leg disability which is related to type 2 diabetes mellitus and/or his low back disability.  

As regards the claim for service connection for hepatitis C, post-service treatment records include diagnoses of this disease.  The Veteran contends that his current hepatitis C is related to in-service sexual activity and/or is related to in-service air gun inoculation.  Service treatment records reflect that the Veteran presented with complaints regarding possible gonorrhea in May 1965; however, smear was negative.  He subsequently received treatment for acute urethritis due to gonococcus in February 1966.  During VA treatment in July 2003, a nurse practitioner noted that the Veteran had hepatitis C, and denied a history of intravenous drug use, tattoos, or blood infection, although he had gonorrhea in the Philippines.  A March 2007 VA treatment note lists the Veteran's risk factors for hepatitis C as his Vietnam era service, multiple sexual partners, and sexually transmitted disease.  

In the Joint Motion, the parties noted that the evidence of record included evidence of a current disability of hepatitis C, an alleged event in service, and some indication that the Veteran's hepatitis C may be associated with service.  See Joint Motion, at pp. 2-3.  Accordingly, the parties found that VA was obligated to afford the Veteran a medical examination regarding his claimed hepatitis C.  See Joint Motion, at p. 3.  The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

The Board recognizes that, in his May 2011 treatment note, Dr. S.A.F. opined that it was reasonable to assume that the Veteran acquired hepatitis C during service, either from vaccination or sexual activity.  He later indicated that there was a strong possibility that the Veteran's hepatitis C was service-connected based on the information and timelines he provided.  While this opinion indicates that the Veteran's hepatitis C may be related to service, it is simply too speculative to grant service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Under these circumstances, the Board finds that a medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

As to the claimed low back disability, post-service treatment records include complaints regarding and treatment for low back pain, with X-ray evidence of degenerative joint disease of the lumbar spine.  During VA treatment in September 2003, the Veteran described low back pain for 40 years.  He reported that he initially injured his left side of the lower back 40 years earlier, when he was bent over, drilling, and attempted to straighten up, resulting in severe left-sided pain.  During a VA physical therapy assessment the following month, the Veteran reported that his low back pain began in 1965 onboard ship, while moving heavy objects and lifting in small storage areas, which required significant time on his hands and knees.  He added that, after service, he worked in construction and utilized a jack hammer, which tended to aggravate his lower back.  In a January 2007 statement, the Veteran reported that he was involved in two motor vehicle accidents, in March 1972 and December 1979.  He asserted that his back injuries from service and the motor vehicle accidents were not the same; rather, he reported that he had a back problem which had gradually worsened since 1966.  During the June 2009 hearing, the Veteran testified that he had been experiencing low back pain since service, although he also described an injury in 1969 while working for the U.S. Postal Service when he bent over to pick up a tool and was unable to straighten up without assistance.  In a June 2011 statement; however, the Veteran reported that his 1969 injury occurred at a battery company, prior to his work with the U.S. Postal Service.  

In the Joint Motion, the parties pointed out that the record contained evidence of a current low back disability, lay evidence that the Veteran first injured his back in service while moving heavy objects, as well as the Veteran's allegation of a continuity of symptomatology since service.  See Joint Motion, at p. 3.  The Board notes that the record includes some inconsistencies in the Veteran's description of the manner of his initial low back injury, as, during VA treatment in September and October 2003, he described a low back injury while drilling and while moving objects, respectively.  Nevertheless, he has repeatedly reported low back pain since service, most recently, during private treatment in May 2011.  At that time, Dr. S.A.H. opined that the Veteran's back pain appeared likely to be service-connected with ongoing degenerative arthritis issues.  

The evidence of record indicates that the Veteran may have a low back disability related to service; however, the opinion of Dr. S.A.H. is simply too speculative to grant service connection.  See Bostain, 11 Vet. App. at 127-28, quoting Obert, 5 Vet. App. at 33.  Accordingly, the Board finds that a medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-regarding the claimed low back disability is also warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  In rendering an etiological opinion regarding the claimed low back disability, the physician should consider and address any post-service back injuries, to include a 1969 work injury, March 1972 and December 1979 motor vehicle accidents, and the Veteran's post-service work in construction. 

Hence, the RO should arrange for the Veteran to undergo VA examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the original claims for service connection (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo any examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records. 

In May 2008, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), in which he reported treatment at the Santa Ana VA Outpatient Clinic (OPC) for his back and hepatitis C, from 1997 to 2006.  During the June 2009 hearing, the Veteran testified that he had been prescribed muscle relaxers for his back by his physician at the Long Beach VA Medical Center (VAMC) for the past several years.  The claims file currently includes treatment records from the Long Beach VAMC, to include the Santa Ana OPC, dated from July 1999 to March 2007; however, the record reflects that additional records of VA treatment from the Long Beach VAMC, dated prior to July 1999 and since March 2007 are available.  A December 2007 Social Security Administration (SSA) record reflects that, in making its decision regarding the Veteran's claim for disability benefits, SSA considered medical records from the Greater Los Angeles VAMC, dated from February 2007 to October 2007.  The claims file currently includes records from the West Los Angeles VAMC, dated from July 2007 to February 2008; however, the record reflects that additional records, dated prior to July 2007, are available.  Additionally, in September 2009, the Veteran's attorney indicated that he was submitting medical records from the Coatesville VAMC dated from October 2008 to August 2009.  He added that it was his understanding that VA would obtain these records electronically.  However, no records of treatment from this facility are currently associated with the claims file.  Most recently, during treatment in May 2011, Dr. S.A.F. noted that the Veteran had a VA primary care physician, and received VA treatment for hepatitis C.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the Long Beach, Greater Los Angeles, and Coatesville VAMCs, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  

Additionally, the claims file includes a December 2007 SSA decision, reflecting that the Veteran was found to be disabled based on a psychotic disorder, degenerative arthritis, hepatitis C, diabetes, and cirrhosis.  The list of evidence considered by SSA includes disability reports, function reports, and medical evaluations.  While three records, specifically, November 2007 questionnaires completed by VA physicians, have been associated with the claims file, the remainder of the records regarding the Veteran's claim for SSA benefits have not been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should obtain and associate with the claims file copies of all medical records underlying the December 2007 SSA decision, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

In addition, in his June 2011 statement, the Veteran reported that, in October 2005, he filed a second claim for California state disability due to back pain, fatigue, and hepatitis C; however, records pertaining to this claim have not been associated with the claims file.  As records pertaining to a claim for California state disability benefits have not previously been associated with the claims file and may be pertinent to the appeal these records should be requested.  See 38 C.F.R. § 3.159(c)(1).

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  In January 2006, the Veteran submitted a VA Form 21-4142 to obtain treatment records from Dr. W.H.R. and Montgomery Hospital.   The RO requested these records in May 2006.  The request for records from Dr. W.H.R. was returned by the U.S. Postal Service based on an insufficient address.  Montgomery Hospital responded that the requested records had been destroyed.  Despite these responses, the Veteran was never advised that these records were not obtained.  Under 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  For non-Federal records requests, VA may provide the notice at the same time it makes its final attempt to obtain the relevant records.  38 C.F.R. § 3.159(e).  In the Joint Motion, the parties noted that the Board should address whether VA ever informed the Veteran that these records were not obtained.  Accordingly, on remand, the RO should advise the Veteran of the fact that these records were not obtained, consistent with 38 C.F.R. § 3.159(e).  

The Board further finds that additional notification action in connection with the claim for service connection for a bilateral leg disability is warranted.  Notice requirements under the Veterans Claims Assistance Act of 2000 (VCAA) essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

The Veteran asserts that he has a bilateral leg disability secondary to either diabetes mellitus and/or his claimed low back disability.  While an October 2003 VCAA letter advised the Veteran of the information and evidence necessary to substantiate a claim for service connection for a leg condition on a direct basis, the Veteran was not advised of the information and evidence necessary to substantiate a claim for secondary service connection.  While the Veteran was provided VCAA notice regarding secondary service connection in an October 2009 VCAA letter (regarding his claim for service connection for an eye disability, to include as secondary to type 2 diabetes mellitus), because this letter did not list the claim for service connection for a bilateral leg disability, it could not serve to provide VCAA notice regarding that matter.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Hence, the RO should, through VCAA-compliant notice, give the appellant another opportunity to provide evidence or information in support of his claim for service connection for a bilateral leg disability, to include as secondary to type 2 diabetes mellitus and/or a low back disability, as well as each claim on appeal.  The RO's notice letter should explain what information and evidence is needed to substantiate the claim for secondary service connection for the claimed bilateral leg disability, as well as explain the respective responsibilities of VA and the appellant in obtaining additional evidence.  The RO should also explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period). 

After providing the appropriate notice, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo a VA examination as regards the claimed bilateral leg disability, if warranted) prior to adjudicating the claims on appeal.  The RO's readjudication of the claims should also include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Finally, the Board notes, as discussed above, that the Veteran has claimed service connection for a bilateral leg disability on a secondary basis.  Because the actions requested herein and in the August 2009 remand could result in the award of service connection for type 2 diabetes mellitus and/or a low back disability, the claim for service connection for a bilateral leg disability is inextricably intertwined with these claims and they should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As appellate review of the claim for service connection for a bilateral leg disability must be deferred pending the completion of the actions herein requested, a remand of this matter is warranted, as well.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Long Beach VAMC (dated prior to July 1999 and since March 2007), the Greater Los Angeles VAMC (dated prior to July 2007 and since February 2008), and the Coatesville VAMC (dated from October 2008 to the present).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the SSA copies of all medical records underlying its December 2007 decision.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3. The RO should contact the appropriate agency regarding the Veteran's claim for California state disability benefits and request that they provide all information regarding any claims filed by the Veteran pertinent to the claims on appeal.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  The RO should send to the Veteran a VCAA-compliant letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should explain how to establish entitlement to service connection for a bilateral leg disability, as secondary to type 2 diabetes mellitus and/or a low back disability.  The RO should also explain the type of evidence that is the Veteran's ultimate responsibility to submit.  
 
Further, the RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

Consistent with 38 C.F.R. § 3.159(e), the RO should advise the Veteran that previously requested records from Dr. W.H.R. and Montgomery Hospital, requested in May 2006, have not been obtained; should explain the efforts taken to obtain them; and describe any further action to be taken.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examinations, by appropriate physicians, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

Hepatitis C - The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hepatitis C was incurred or aggravated as a result of active service.  In providing this opinion, the examiner should consider and address the May 2011 opinion of Dr. S.A.F. (discussed above).  

Low Back Disability - The examiner should clearly identify all current disabilities related to the Veteran's claimed low back disability.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred or aggravated as a result of active service.  In providing this opinion, the examiner should consider and address the May 2011 opinion of Dr. S.A.F. (discussed above), as well as any post-service back injuries, to include a 1969 work injury, March 1972 and December 1979 motor vehicle accidents, and the Veteran's post-service work in construction. 

7.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested actions, and completing the development requested as regards the claims for service connection for type 2 diabetes mellitus and an eye disability (as discussed in the Board's August 2009 remand), as well as any additional notification and/or development deemed warranted (to include arranging for a VA examination in connection with the claim involving bilateral leg disability, if warranted), the RO should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority.  

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


